Case 16-34746 Document 69 Filed in TXSB on 04/20/20 Page 1 of 8
Case 16-34746 Document 69 Filed in TXSB on 04/20/20 Page 2 of 8
                        Case 16-34746 Document 69 Filed in TXSB on 04/20/20 Page 3 of 8


                                                                                                                                   Annual Escrow
                                                                                                                             Disclosure Statement
                                                                                                         Account Number
                                                                                      Present Loan
                                                                                                         Paid To Date                            03/02/2020
   Borrower :               DIXIE BARNES                                              Information :
                            4319 TRAIL LAKE DR                                                           Principal balance                       $36,484.55

                            HOUSTON, TX 77045                                                            Note Rate                                  7.400%

                                                                                                         Regular Payment                           $471.81

                                                                                                         Escrow Payment                             $58.90

                                                                                                         Suspense Payment                          $264.75

                                                                                                         Other Payments                               $0.00
                                                                                                         Suspense Balance                          $494.59
  Property Address :        4319 TRAIL LAKE DR
                                                                                                         Escrow Balance                              ($3.09)
                            Houston, TX 77045
                                                                                                         Unpaid Interest                              $0.00
                                                                                                         Unpaid Charges                           $7,511.24

Dear DIXIE BARNES :

Enclosed is your Escrow Disclosure Statement and notice of new mortgage payment for your loan. At least once a year FCI reviews your
escrow account to determine if the current monthly payment amounts are sufficient to cover your projected taxes and/or insurance
premiums. Increases or decreases in your annual tax and/or insurance amounts may cause your monthly payment to change. The first
section of the Statement projects activity for the upcoming 12 months as well as any changes to your monthly installment. Prior Year
Escrow Payment Activity on the Statement reflects activity on your escrow account from June 2019 through May 2020. Payments are shown
in the month received which may not necessarily be the month due. The Statement assumes timely receipt of payments and scheduled
disbursements through May 31, 2021.

Surplus: A Surplus is the amount by which a current impound/escrow balance exceeds the target balance for the 12-month period for the
impound/escrow account. Refunds due to Surplus will be mailed within 30 days. Tax bills other than the annual secured bill are your
responsibility to pay. Before spending your refund, you should check with your local County Tax Collector and/or the Assessor’s Office to
determine if a Supplemental Tax Bill is pending or expected to be issued.

Shortage: A Shortage means that an amount by which a current impound/escrow account balance falls short of the target balance at the
time of the impound/escrow analysis. Some reasons for the shortage include deficiency of total payments received and increases in tax
and/or insurance amount during the projection year. If you choose to pay the escrow shortage in full rather than have it collected over 12
months, your new monthly payment is the amount listed in the top portion of your Statement. Your check for the lump sum payment and
request should be submitted directly to FCI Lender Services, Inc. Attn: Escrow Department at the address listed below.

Deficiency: A Deficiency is the amount of a negative balance in an impound/escrow account which occurs due to the Servicer advancing
funds to pay the impound/escrow item.

Target Balance: A Target Balance means the estimated month-end balance in an impound/escrow account that is just sufficient to
cover the remaining disbursements from the impound/escrow account for the remainder of the 12 month period that are required to cover
annual taxes, insurance, or other escrow/impound items.

Please take the time to review the Statement prior to the changes taking place. Changes to your monthly installment, as indicated in your
Statement, will be reflected on your June, 2020 billing statement. If you are using an automatic payment provider, please notify them of
the change in payment amount to avoid possible late fees.

If you have any questions regarding this Statement, please call our toll free number at 800-931-2424, Ext. 650, Monday through Friday
between the hours of 8:00 a.m. and 5:00 p.m. Pacific Standard Time or visit our website www.trustfci.com at anytime. When calling,
please reference your loan number, so that we may better serve you.

Regards,

Customer Care Department
FCI Lender Services, Inc.


  Account:                                       Statement Date: 04-07-2020
                            FCI Lender Services, Inc. * PO BOX 28720 * Anaheim * CA 92809-0112 * NMLS#4920 * DRE # 01022780 * www.trustfci.com
                                 Case 16-34746 Document 69 Filed in TXSB on 04/20/20 Page 4 of 8



                                                                                                                                               Annual Escrow
                                                                                                                                         Disclosure Statement

                                    SUMMARY                                                                                  NEW PAYMENT INFORMATION AS OF 6/2/2020
Total Projected Payments from Escrow                                                   $809.74
                                                                                                           Principal & Interest                                              $471.81
Divide by # of Months in Statement Period                                                    12

Equals Monthly Projected Payments to Escrow                                             $67.48             Escrow Payment                                                     $67.48

                                                                                                           Shortage                                                           $35.43
Target Balance = Projected Pymt to Escrow +                                            $944.72
2 extra month cushion                                                                                      Surplus                                                             $0.00

                                                                                                           Deficiency                                                          $0.00
Starting Projected Balance (+)                                                         $114.71
                                                                                                           Suspense Payment                                                  $264.75
Starting Required Balance (-)                                                          $539.82
                                                                                                           Others                                                              $0.00

Delinquency Vouchers (-)                                                                  $0.00            Payment Amount                                                    $839.47

Your account is showing a shortage                                                     $425.11             New Payment Date                                               06/02/2020
(see letter for more information regarding shortage )
Shortage divided by 12 months                                                           $35.43

P&I:              $471.81 New Escrow:                   $102.91 New Payment:           $839.47


IMPORTANT NOTE: It is our goal to provide you with accurate escrow information. If your loan account is delinquent, this analysis may
not include current escrow information and may not accurately reflect your actual or projected escrow activity. Please inform this office
immediately of your current tax and insurance information by calling 800-931-2424 in order to         re-establish your escrow account.
Insurance information may not be calculated into this analysis if the information was not provided to the Servicer.    Please note, once
annual insurance premium information has been provided, the payment must be re-projected.

These are the escrow items we anticipate we will collect for or pay on your behalf in your upcoming 12 month period. The dollar amount
shown may be the last amount actually paid for that item, or may project the next amount due as defined by Federal Law. Based on
these anticipated disbursements, the amount of your escrow deposit is calculated and displayed here.


                                                              ESCROW ACCOUNT PROJECTIONS FOR COMING YEAR
                                                                                                                                                         Escrow Balance
Month - Year                          To Escrow            Shortage    From Escrow Description
                                                                                                                                                        Projected         Required

                                                                                       Required Deposit                                                  $114.71          $539.82

June-2020                                $67.48              $35.43            $0.00                                                                     $217.62          $607.30

July-2020                                $67.48              $35.43            $0.00                                                                     $320.53          $674.78

August-2020                              $67.48              $35.43            $0.00                                                                     $423.44          $742.26

September-2020                           $67.48              $35.43            $0.00                                                                     $526.35          $809.74

October-2020                             $67.48              $35.43            $0.00                                                                     $629.26          $877.22

November-2020                            $67.48              $35.43        $809.74 Harris County Tax Assessor-Collector                                  ($77.57)         $134.96    *
December-2020                            $67.48              $35.43            $0.00                                                                      $25.34          $202.44

January-2021                             $67.48              $35.43            $0.00                                                                     $128.25          $269.92

February-2021                            $67.48              $35.43            $0.00                                                                     $231.16          $337.40

March-2021                               $67.48              $35.43            $0.00                                                                     $334.07          $404.88

April-2021                               $67.48              $35.43            $0.00                                                                     $436.98          $472.36

May-2021                                 $67.48              $35.43            $0.00                                                                     $539.89          $539.84

        Total :                        $809.76             $425.16         $809.74




    Account:                                                   Statement Date: 04-07-2020
                                    FCI Lender Services, Inc. * PO BOX 28720 * Anaheim * CA 92809-0112 * NMLS#4920 * DRE # 01022780 * www.trustfci.com
                        Case 16-34746 Document 69 Filed in TXSB on 04/20/20 Page 5 of 8
 * This is your Low Point. The Low Point is zero plus the allowed reserve as guided by the Real Estate Settlement and Procedure Act
(RESPA). Reserve amount by Federal Law (RESPA) is two times your monthly Escrow Payment (T&I) Excluding (MIP,PMI) unless State
Law specifies a lower amount.


                                                PRIOR ESCROW PAYMENT PROJECTIONS May 2019 - April 2020
 Month - Year                       Payments To     Shortage                   Payments     Description                                  Escrow Account Balance
                                        Escrow                              From Escrow                                                     Projected             Required

                                                                                            Required Deposit                               $1,169.85               $412.27
 May-2019                                $58.90         $0.00                     $0.00                                                    $1,228.75               $471.17
 June-2019                               $58.90         $0.00                     $0.00                                                    $1,287.65               $530.07
 July-2019                               $58.90         $0.00                     $0.00                                                    $1,346.55               $588.97
 August-2019                             $58.90         $0.00                     $0.00                                                    $1,405.45               $647.87
 September-2019                          $58.90         $0.00                     $0.00                                                    $1,464.35               $706.77
 October-2019                            $58.90         $0.00                     $0.00                                                    $1,523.25               $765.67
 November-2019                           $58.90         $0.00                   $706.77     Harris County Tax Assessor-Collector             $875.38               $117.80
 December-2019                           $58.90         $0.00                     $0.00                                                      $934.28               $176.70
 January-2020                            $58.90         $0.00                     $0.00                                                      $993.18               $235.60
 February-2020                           $58.90         $0.00                     $0.00                                                    $1,052.08               $294.50
 March-2020                              $58.90         $0.00                     $0.00                                                    $1,110.98               $353.40
 April-2020                              $58.90         $0.00                     $0.00                                                    $1,169.88               $412.30

            Total :                    $706.80          $0.00                  $706.77


 The following statement of activity in your escrow account from June 2019                  To May 2020 displays actual activity as it occurred in your
 escrow account during that period.

                                              PRIOR YEAR ESCROW PAYMENT ACTIVITY June 2019 - May 2020
Month - Year               Payments To Escrow             Payments From       Description                                                                          Balance
                                                                 Escrow

June-2019                              $58.90                       $0.00 DIXIE BARNES                                                                            $217.65

June-2019                              $58.90                       $0.00 DIXIE BARNES                                                                            $276.55

July-2019                              $58.90                       $0.00 DIXIE BARNES                                                                            $335.45

August-2019                            $58.90                       $0.00 DIXIE BARNES                                                                            $394.35

September-2019                         $58.90                       $0.00 DIXIE BARNES                                                                            $453.25

September-2019                         $58.90                       $0.00 DIXIE BARNES                                                                            $512.15

September-2019                          $0.00                      $58.90 DIXIE BARNES                                                                            $453.25

October-2019                           $58.90                       $0.00 DIXIE BARNES                                                                            $512.15

October-2019                            $0.00                      $58.90 DIXIE BARNES                                                                            $453.25

October-2019                           $58.90                       $0.00 DIXIE BARNES                                                                            $512.15

November-2019                           $0.00                       $0.00                                                                                         $512.15

December-2019                          $58.90                       $0.00 DIXIE BARNES                                                                            $571.05

December-2019                           $0.00                     $809.74 Harris County Tax Assessor-Collector                                                    ($238.69)

January-2020                           $58.90                       $0.00 DIXIE BARNES                                                                            ($179.79)

January-2020                           $58.90                       $0.00 DIXIE BARNES                                                                            ($120.89)

January-2020                           $58.90                       $0.00 DIXIE BARNES                                                                             ($61.99)

January-2020                            $0.00                      $58.90 DIXIE BARNES                                                                            ($120.89)

January-2020                            $0.00                      $58.90 DIXIE BARNES                                                                            ($179.79)

January-2020                            $0.00                      $58.90 DIXIE BARNES                                                                            ($238.69)

January-2020                           $58.90                       $0.00 DIXIE BARNES                                                                            ($179.79)

January-2020                           $58.90                       $0.00 DIXIE BARNES                                                                            ($120.89)

February-2020                           $0.00                       $0.00                                                                                         ($120.89)

March-2020                             $58.90                       $0.00 DIXIE BARNES                                                                             ($61.99)

March-2020                             $58.90                       $0.00 DIXIE BARNES                                                                              ($3.09)

April-2020                              $0.00                       $0.00                                                                                           ($3.09)

May-2020                                $0.00                       $0.00                                                                                           ($3.09)

Total :                             $942.40                     $1,104.24



    Account:                                      Statement Date: 04-07-2020
                          FCI Lender Services, Inc. * PO BOX 28720 * Anaheim * CA 92809-0112 * NMLS#4920 * DRE # 01022780 * www.trustfci.com
                 Case 16-34746 Document 69 Filed in TXSB on 04/20/20 Page 6 of 8




                    Note: FCI Lender Services, Inc. is a debt collector and is attempting to collect a debt.
                           Any information obtained will be used in furtherance of that purpose.
IF YOU OR YOUR ACCOUNT ARE SUBJECT TO PENDING BANKRUPTCY PROCEEDINGS, OR IF YOU HAVE RECEIVED A BANKRUPTCY
DISCHARGE, THIS LETTER IS FOR INFORMATIONAL PURPOSES ONLY AND IS NOT AN ATTEMPT TO COLLECT A DEBT. Please see
IMPORTANT DISCLOSURES enclosed.



  Account:                             Statement Date: 04-07-2020
                  FCI Lender Services, Inc. * PO BOX 28720 * Anaheim * CA 92809-0112 * NMLS#4920 * DRE # 01022780 * www.trustfci.com
                 Case 16-34746 Document 69 Filed in TXSB on 04/20/20 Page 7 of 8

                                                     IMPORTANT DISCLOSURES

FCI    Lender   Services,  Inc.   (“FCI”)    is  committed     to   professional and courteous service to our
customers. Our Customer Service Department is an experienced group of men and women who are
trained and dedicated to answering your questions, addressing your concerns, and resolving any and
all issues to your satisfaction. If you have any complaints, please call us during our regular business
hours at (800) 931-2424 ext. 651, Mon - Fri, 8:00 a.m. - 5:00 p.m., PT.

OREGON CONSUMERS ONLY: The Director of the Department of Consumer and Business Services
prescribes by rule. Residential mortgage loan servicers are regulated by the Oregon Division of
Financial Regulation. To file a complaint, call (888) 877-4894 or visit http://dfr.oregon.gov. You can
also submit a completed form complaint by email to dcbs.dfcsmail@oregon.gov, by mail to PO Box
14480 Salem, OR 97309-0405, or by fax to 503-947-7862.

PENNSYLVANIA CONSUMERS ONLY: The lender retains                                        a    security       interest      in    your    residential     real
estate whenever the security interest has not been released.

COLORADO CONSUMERS ONLY: FCI Lender Services, Inc.’s Agent in Colorado                                                            is   Cogency       Global
Inc., 7700 E. Arapahoe Road, Suite 220, Centennial, Colorado 80112; PH: 303-309-3839.

TEXAS      CONSUMERS       ONLY:   COMPLAINTS     REGARDING     THE  SERVICING   OF   YOUR     MORTGAGE
SHOULD     BE   SENT    TO   THE  DEPARTMENT    OF     SAVINGS  AND  MORTGAGE   LENDING,    2601   NORTH
LAMAR, SUITE 201, AUSTIN, TX 78705.                A TOLL-FREE CONSUMER HOTLINE IS AVAILABLE AT
877-276-5550.       A   complaint form  and   instructions  may   be downloaded and   printed  from   the
Department’s website located at www.sml.texas.gov or obtained from the department upon request
by mail at the address above, by telephone at its toll-free consumer hotline listed above, or by email
at smlinfo@sml.texas.gov.

MASSACHUSETTS CONSUMERS ONLY:     NOTICE OF IMPORTANT RIGHTS YOU   HAVE THE  RIGHT
TO MAKE A WRITTEN OR ORAL REQUEST THAT TELEPHONE CALLS REGARDING YOUR DEBT NOT BE
MADE TO YOU AT YOUR PLACE OF EMPLOYMENT. ANY SUCH ORAL REQUEST WILL BE VALID FOR
ONLY TEN DAYS UNLESS YOU PROVIDE WRITTEN CONFIRMATION OF THE REQUEST POSTMARKED
OR DELIVERED WITHIN SEVEN DAYS OF SUCH REQUEST. YOU MAY TERMINATE THIS REQUEST BY
WRITING TO THE CREDITOR.

NEW       YORK    CONSUMERS      ONLY:  FCI   Lender  Services,  Inc.   (“FCI”)   is registered   with  the
Superintendent of the New York State Department of Financial Services (NMLS #4920). You may
obtain information about how to file a complaint about FCI with the New York State Department of
Financial   Services, by  visiting  the  Department’s website   at    www.dfs.ny.gov  or   by   calling the
Department at 800-342-3736.



IMPORTANT     NOTICE:    IF    YOU    OR    YOUR   ACCOUNT    ARE   SUBJECT    TO   PENDING
BANKRUPTCY    PROCEEDINGS,    OR   IF   YOU  RECEIVED  A  BANKRUPTCY   DISCHARGE   ON   THIS
DEBT,  THIS    STATEMENT    IS   FOR   INFORMATIONAL   PURPOSES   ONLY   AND    IS NOT    AN
ATTEMPT TO COLLECT A DEBT. IF YOU ARE NOT IN BANKRUPTCY OR DISCHARGED OF
THIS  DEBT,   BE   ADVISED   THAT    FCI  IS  A  DEBT  COLLECTOR   AND  IS   ATTEMPTING   TO
COLLECT A DEBT. ANY INFORMATION OBTAINED WILL BE USED FOR THAT PURPOSE.




  Account:                             Statement Date: 04-07-2020
                  FCI Lender Services, Inc. * PO BOX 28720 * Anaheim * CA 92809-0112 * NMLS#4920 * DRE # 01022780 * www.trustfci.com
         Case 16-34746 Document 69 Filed in TXSB on 04/20/20 Page 8 of 8



                                    CERTIFICATE OF SERVICE
       On April 20 , 2020, I served the foregoing documents described as Notice of Mortgage payment
change on the following individuals by electronic means through the Court’s ECF program:
        COUNSEL FOR DEBTOR
        Alex Olmedo Acosta
        alex@theacostalawfirm.com

        I declare under penalty of perjury under the laws of the United States of America that the
foregoing is true and correct.
                                                          /s/ Maben May
                                                          Maben May

       On April 20 , 2020, I served the foregoing documents described as Notice of Mortgage payment
change on the following individuals by depositing true copies thereof in the United States mail at Santa
Ana, California enclosed in a sealed envelope, with postage paid, addressed as follows:
        Debtor
        Charlotte Barnes
        4319 Trail Lake Drive
        Houston, TX 77045

        Trustee
        William E. Heitkamp
        Office of Chapter 13 Trustee
        9821 Katy Freeway
        Ste 590
        Houston, TX 77024

        U.S. Trustee
        US Trustee
        Office of the US Trustee
        515 Rusk Ave
        Ste 3516
        Houston, TX 77002

        I declare under penalty of perjury under the laws of the United States of America that the
foregoing is true and correct.
                                                         /s/ Maben May
                                                         Maben May
